internal_revenue_service director exempt_organizations ‘rulings and agreements department of the treasury p o box - room xxxx cincinnati ohio number release date date date employer_identification_number legend uil person to contact - id contact telephone numbers phone fax b name of foundation c name of grant program d national test program e governmental organization x grant amount y grant amount dear we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that the b was recognized as exempt from federal_income_tax under sec_501 of the code and that it is classified as a private_foundation as defined in sec_509 the name of the scholarship program is the c the goal of the b is to provide scholarships to high school students who achieve the highest scores on a national standardized test called the d this test is conducted by the e implementation one scholarship will made available in the amount of x for one student in each of ten regions of the united_states in subsequent years up to scholarships will be available to students in the amount of y to each student in the united_states who achieves a perfect score on the test administered by the e it is made available to all students in the united_states in the initial year of the procedure for selection of recipients is as follows e administers the d after the test is computer-graded the e sends the foundation the code numbers without names of the students who received a perfect score on the test an individual in the e will provide this information to the foundation in case of a tie among students the scholarship recipients are selected by a blind drawing using only student code numbers and not names the e notifies the schools attended by the winning students and tells the schools that the students may contact the foundation regarding scholarship awards the foundation learns the identity of a student winner only after the e has contacted the schools scholarship recipients must provide proof of enrollment in a post-secondary accredited educational_institution if a recipient is in grade the scholarship will be held and paid when the student enrolls in college the b will obtain proof that the recipient is enrolled and in good standing in a post-secondary educational_institution and the foundation will pay the scholarship directly to the educational_institution for application to the student’s account if the recipient does not attend the institution the foundation will require that the scholarship be returned relatives of members of the selection committee or officers directors or substantial contributors are not eligible for awards under the program the organization will maintain all records relating to individual grants including information obtained to evaluate grantees test results identity of grantees the amount and purpose of each grant and all reports from schools and scholarship recipients obtained in administering the program sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director of exempt_organizations rulings and agreements
